Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement

2. The information disclosure statement(IDS) submitted one January 31, 2022 and April 21, 2022 after the mailing date of the application on December 29, 2021. Both the submissions are incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered.

Claim Objections

3.	Claim 1 is objected to because of the following informalities: the limitations, “selecting one function among the at least one function” are objected as there are no plurality of functions in the claim. The system has to choose only function displayed/showed in user interface. Therefore, it is suggested to use claim language, “for selecting the at least one function from a plurality of functions”.

Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 11,216,089 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1 and 3 of U.S. Patent No. US 11,216,089 B2 reads on the limitation of claim 1 of the current application 17/564,660. Both the current application and published patent disclose an input made on an electronic device by stylus having a button.

Comparing claim 1 of the current application and claims 1 and 3 of the U.S. Patent No. US 11,216,089 B2 is given below:- 
17/564,660
US 11,216,089 B2
Claim 1: An electronic device comprising:
a housing;
a touchscreen visible through a part of the housing;
at least one wireless communication circuit disposed inside the housing and configured to be wirelessly connected to a pen that provides a button event;
a processor disposed inside the housing and operatively connected to the display and the at least one wireless communication circuit; and a memory disposed inside the housing and operatively connected to the processor, the memory being configured to store an application program including a user interface
for selecting at least one function, and to store instructions that, when executed, cause the processor to:
display the user interface on the display;
at least partially receive, through the at least one wireless communication circuit, a first user input for selecting one function among the at least one function by using a button event of the pen while the user interface is displayed on the display; and


map the selected function to an input made through the button and store the selected function in the memory, in response to the first user input.



Claim 1: An electronic device comprising: 
a housing; 
a touchscreen visible through a part of the housing; 
at least one wireless communication circuit disposed inside the housing and configured to be wirelessly connected to a pen that provides a button event; 
a processor disposed inside the housing and operatively connected to the display and the at least one wireless communication circuit; and
a memory disposed inside the housing and operatively connected to the processor, the memory being configured to store an application program including a user interface for selecting a function, and to store instructions that, when executed, cause the processor to:

display the user interface on the display; 
receive a first user input for performing a function while a button of the pen is pressed and the user interface is displayed on the display, wherein the first user input is an input for determining a function to be mapped to the button event; 
select the function performed by the first user input; and 
map the selected function that was performed while the button of the pen was pressed to the button event and store the mapped function to the button event in the memory so that the selected function is performed by detecting the button event.
Claim 3: The electronic device of claim 1, wherein the at least one wireless communication circuit comprises a first wireless communication circuit and a second wireless communication circuit, and the instructions further cause the processor to receive the first user input by: 
receive a first signal, which indicates that the button of the pen is pressed, by using the first wireless communication circuit; and
receive a second signal, which indicates that the button of the pen is released, by using the second wireless communication circuit.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al.(US 2017/0322642 A1)(herein after ZHANG) in view of Morita et al.(US 5,969,712)(herein after Morita).

Regarding claim 1, ZHANG teaches an electronic device(mobile device including a stylus pen, Para-1) comprising:
 
a housing(fig.1, obvious to have housing for mobile terminal);

a touchscreen(touchscreen 101, fig.1) visible through a part of the housing;

at least one wireless communication circuit(communication unit 120, figs.2&3) disposed inside the housing(Para-68, 87-90) and configured to be wirelessly connected to a pen that provides a button event(single-clicked, double-clicked, or long-clicked, figs.5A&5B, Para-57, 58, 72, 117, 122, 125);

a processor(controller 130, figs.2&3, and related text) disposed inside the housing and operatively connected to the display (output unit 151, display 150, fig.3) and the at least one wireless communication circuit(communication unit 120); and

a memory(memory 170, fig.3, Para-101, 103-105) disposed inside the housing and operatively connected to the processor(Para-91), the memory being configured to store an application program including a user interface for selecting at least one function, and to store instructions that(Para-91), when executed, cause the processor to:

display the user interface on the display(Para-93, fig.16);

at least partially receive, through the at least one wireless communication circuit, a first user input for selecting one function among the at least one function by using a button event of the pen while the user interface is displayed on the display(Para-95, 117, 123, 125, 130, 133, 136-137, 154, 195-199); 

Nevertheless, ZHANG is not found to teach expressly the electronic device, wherein the memory being configured to store an application program including a user interface for selecting at least one function, and to store instructions that, when executed, cause the processor to map the selected function to an input made through the button and store the selected function in the memory, in response to the first user input.

However, Morita teaches a coordinate reading apparatus for programming a coordinate indicator, wherein the memory(memory means 23, fig.2, Col-3, Line-32) being configured to store an application program including a user interface(tablet 2, fig.2) for selecting at least one function(menu 4, fig.2), and to store instructions that, when executed, cause the processor to map the selected function to an input made through the button and store the selected function in the memory(Col-13, Lines 50-67), in response to the first user input(Col-14, Lines 1-12; fig.3, Col-14, Line-52 to Col-15, Line-35).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ZHANG with the teaching of Morita to include the feature in order to realize a coordinate reading apparatus and an interface unit capable of setting a particular function to a switch provided on a coordinate indicator only by operation on the coordinate reading apparatus without operating a computer. 

Examiner Note

10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference, as applied to the claims below. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 July 21, 2022